Title: To Benjamin Franklin from Girardot, Haller & Cie., 18 October 1782
From: Girardot, Haller & Cie.
To: Franklin, Benjamin


Monsieur
Paris Le 18. 8bre 1782
Nous avons Lhonneur de vous presenter mr Housberg chef d’une manufacture de fonte de fer a qui nous donnâmes il y a Trois ans une Lettre d’introduction auprès de vous Monsieur. Nous Serons charmés si Les propositions quil a vous faire peuvent vous Etre agreables c’est dans cette vue que nous nous sommes prêtes à L’instance de mr housberg.
Nous avons Lhonneur d’être avec La consideration La plus distinguée Monsieur Vos très humbles & très obeissants Serviteurs
Girardot Haller ET Co
Mr Le Docteur francklin à Passy
 
Notation: Girardot & Haller 18. 8bre. 1782.
